EXHIBIT 1 TRANSACTIONS DURING THE PAST 60 DAYS The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company during the past 60 days.Such transactions involved the sale of shares on the Nasdaq National Market System. The prices reported below reflect the weighted average sale price of the shares of Common Stock sold on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 11/13/20091 Sale 11/16/20092 Sale 11/17/20093 Sale 11/30/2009 Sale 12/1/2009 Sale 12/2/20094 Sale 12/3/20095 Sale 12/4/20096 Sale 12/7/20097 Sale 12/8/2009 Sale 12/14/20098 Sale 12/15/20099 Sale 12/16/200910 Sale 12/18/200911 Sale 12/21/2009 Sale 12/23/2009 Sale 12/28/200912 Sale 12/31/200913 Sale 1 This transaction was executed in multiple trades at prices ranging from $1.50 - 1.55 2 This transaction was executed in multiple trades at prices ranging from $1.60 - 1.75 3 This transaction was executed in multiple trades at prices ranging from $1.51 - 1.68 4 This transaction was executed in multiple trades at prices ranging from $1.15 - 1.49 5 This transaction was executed in multiple trades at prices ranging from $1.24 - 1.25 6 This transaction was executed in multiple trades at prices ranging from $1.275 - 1.42 7 This transaction was executed in multiple trades at prices ranging from $1.32 - 1.40 8 This transaction was executed in multiple trades at prices ranging from $1-28 - 1.29 9 This transaction was executed in multiple trades at prices ranging from $1.30 - 1.38 10 This transaction was executed in multiple trades at prices ranging from $1.30 - 1.33 11 This transaction was executed in multiple trades at prices ranging from $1.26 - 1.28 12 This transaction was executed in multiple trades at prices ranging from $1.22 - 1.23 13 This transaction was executed in multiple trades at prices ranging from $1.20 - 1.24
